DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 8-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  1, 4-6, 14-16, 27, 29 of copending Application No. 16/401,544 (claims latest updated and submitted on July 20, 2022) and in view of reference Sawano et al. (US 20070061150 A1, IDS) and Guan (JP 20077037099 A, translation). The conflicting claims of copending application No. 16/401,544 do not discloses “provides a user with a predetermined notification regarding security of the preset confidential information” as recited in claims 1, 11-12. However, Sawano teaches notification regarding security of the preset confidential information and other features, as discussed in the prior art rejection of claim 1-4, 8-12, as set forth below, for benefits of improving security level of oral password combined with higher security leveled keyboard input (para 8-9), and Guan further teaches the notification regarding security of the preset confidential information is predetermined or preset, and other features for benefits as discussed in the prior art rejection of claim 1-4, 8-12. Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to apply Sawano’s providing the notification regarding security of the preset confidential information to the user and other features and Guan’s predetermined notification provided to the user, possible by email, and other features, as discussed in the prior art rejection of claims 1-4, 8-12 as set forth below, to the conflicting claims 1, 4-6, 14-16, 27, 29 of copending application No. 16/401,544, for benefits of discussed above. The following is the comparison between the claims 1-4, 8-12 and the conflicting claims 1, 4-6, 14-16, 27, 29 of copending application No. 16/401,544 for reference :
Claim(s) in the current application
Conflicting claim(s) in patent application No. 12/431,903
1. An apparatus comprising: a hardware processor that executes, based on recognized information obtained by voice recognition, a process requiring an execution authority; and an authenticator that performs authentication to determine, using first confidential information that is preset, whether the execution authority has been given, wherein, upon determining that the recognized information corresponds to the preset confidential information, the hardware processor provides a user with a predetermined notification regarding security of the preset confidential information.








2. The apparatus according to claim 1, wherein the predetermined notification includes a prompt to change the preset confidential information.









3. The apparatus according to claim 1, further comprising: a display, wherein the hardware processor causes the display to display the predetermined notification.


4. The apparatus according to claim 1, wherein the hardware processor transmits an email including the predetermined notification to the user.

8. The apparatus according to claim 1, wherein the preset confidential information is a password used in printing document data regarding security document printing.



9. The apparatus according to claim 1, wherein the preset confidential information is a password used in using a folder that stores image data generated by scanning an original, or document data received through communication network.


10. An image forming apparatus comprising the apparatus according to claim 1.


11. A confidential information management method comprising: obtaining recognized information by voice recognition; executing, based on the recognized information, a process requiring an execution authority; performing, using confidential information that is preset, authentication to determine whether the execution authority has been given; and upon determining that the recognized information corresponds to the preset confidential information, providing a user with a predetermined notification regarding security of the preset confidential information.








12. A non-transitory computer-readable recording medium storing a program for controlling a computer of an apparatus that includes a hardware processor that executes, based on recognized information obtained by voice recognition, a process requiring an execution authority, and an authenticator that performs, using confidential information that is preset, authentication to determine whether the execution authority has been given, the program causing the computer to function as: a hardware processor that provides, upon determining that the recognized information corresponds to the preset confidential information, a user with a predetermined notification regarding security of the preset confidential information.

1. (Currently Amended) An image processing apparatus comprising: a storage that stores a notification destination of a user; a voice recognizer that recognizes information inputted by a voice; a hardware processor that executes, based on the recognized information, a process requiring an execution authority; and a first authenticator that performs authentication to determine, using first confidential information that is preset, whether the execution authority has been given, wherein, upon determining that the recognized information corresponds to the preset first confidential information, the hardware processor: invalidates the preset first confidential information, automatically generates new confidential information for the first authenticator, replaces the preset first confidential information with the new confidential information, and notifies the notification destination of the new confidential information.

4. (Previously Presented) The image processing apparatus according to claim 1, further comprising: an input unit through which another information is inputted by a method other than voice input, wherein the hardware processor prompts the new confidential information to be inputted through the input unit, and wherein, upon determining that the other information corresponds to the new confidential information, the hardware processor permits execution of the authentication.

5. (Previously Presented) The image processing apparatus according to claim 4, wherein the other information is inputted through a touching operation on a touch screen.

6. (Previously Presented) The image processing apparatus according to claim 4, wherein the other information is inputted through a key operation of a keyboard.

14. (Previously Presented) The image processing apparatus according to claim 1, wherein the preset first confidential information is a password used in printing document data regarding security document printing.

15. (Previously Presented) The image processing apparatus according to claim 1, wherein the preset first confidential information is a password used in using a folder that stores image data generated by scanning an original, or document data received through a communication network.

16. (Original) An image forming apparatus comprising the image processing apparatus according to claim 1. 17-26. (Canceled)

27. (Currently Amended) A confidential information management method comprising: storing, in a storage, a notification destination of a user; recognizing information inputted by a voice; executing, based on the recognized information, a process requiring an execution authority; performing, using confidential information that is preset, authentication to determine whether the execution authority has been given; and upon determining that the recognized information corresponds to the preset confidential information: invalidating the preset confidential information; automatically generating new confidential information for the first authenticator;  replacing[[es]] the preset first confidential information with the new confidential information; and notifying the notification destination of the new confidential information.

29. (Currently Amended) A non-transitory computer-readable recording medium storing a program for controlling a computer of an image forming apparatus that includes a storage, a voice recognizer that recognizes information inputted by a voice, a hardware processor that executes, based on the recognized information, a process requiring an execution authority, and an authenticator that performs, using confidential information that is preset, authentication to determine whether the execution authority has been given, the program causing the computer to function as: a hardware processor that: stores, in the storage, a notification destination of a user; upon determining that the recognized information corresponds to the preset confidential information, invalidates the preset confidential information, automatically generates new confidential information for the first authenticator, replaces the preset confidential information with the new confidential information, and notifies the notification destination of the new confidential information.


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawano et al (US 20070061150 A1, hereinafter Sawano, IDS) and in view of reference Guan et al. (JP 2007-037099 A, translated in English, hereinafter Guan).
Claim 1: Sawano teaches an apparatus (title and abstract, ln 1-14, including an image forming apparatus 220, printer 214, etc., figs. 1-2 and details in fig. 5, including system controller 30 and operating panel 140 in fig. 5) comprising: 
a hardware processor (CPU in either a printer unit 20 or scanner unit 10 in fig. 5, e.g., CPU 2001 in fig. 6) that executes, based on recognized information obtained by voice recognition (YES at S5 in fig. 22), a process (software program to be implemented by the CPU or MPU of the system for unprocessed information to be processed, para 140) requiring an execution authority (to be authorized to perform or prohibited from performing execution by either voice enabled and voice prohibited authentication and finally authorized or not authorized for execution at step S21 in fig. 22, para 150); and 
an authenticator (including CPU 2001 with stored software program in the media and implemented by the CPU 2001 in fig. 6, p.11, para 162) that performs authentication to determine, using first confidential information that is preset (registered or not registered password, represented by voice input-prohibited information list 1703, as claimed first confidential information, para 141; the password in voice input-prohibited information list was prepared and ready for use, para 125), whether the execution authority has been given (e.g., authority to perform process at S18 by manually inputting password that was registered in the voice input-prohibited information list 1703 and followed by input a correct password, para 146), wherein, upon determining that the recognized information corresponds to the preset confidential information (the password registered as voice input-prohibited information list 1703 at step S8, with YES in fig. 22), the hardware processor provides a user with a notification regarding security of the preset confidential information (generating voice such as “please input the password from the operating panel” from input/output unit 500, as the notification regarding security of the password registered as voice input-prohibited and placed in the voice input-prohibited information list discussed above).
However, Sawano does not explicitly teach wherein the notification is preset or predetermined.
Guan teaches an analogous field of endeavor by disclosing an apparatus (title and abstract, ln 1-7, and a computer as an image processing apparatus in fig. 16, 18-19) and wherein a predetermined notification is disclosed to be provided to a user (some notification is given to a user for preventing confidential document from obtained, para 98; the notification is  predetermined notification, para 21) for benefits of improving accurate prevention from extraction and usage of the confidential information (para 54) with user-friend application (via a real-time notification to the user, para 21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the notification is predetermined or preset, as taught by Guan, to the notification used in the apparatus, as taught by Sawano, for the benefits discussed above.
Claim 11 has been analyzed and rejected according to claim 1 above.
Claim 12 has been analyzed and rejected according to claims 1, 11 above and the combination of Sawano and Guan further teaches a non-transitory computer-readable recording medium storing a program for controlling a computer of an apparatus that includes a hardware processor (Sawano, RAM 2002, ROM 2003, storing software and executed by CPU 2001 to control entire system, para 75, and Guan, recording medium on which an image processing program is recorded that is suitable for preventing unauthorized copying, para 9; including GPU with ROM, RAM in the system controller in fig. 16, para 78 and running software, para 106).
Claim 2: the combination of Sawano and Guan further teaches, according to claim 1 above, wherein the predetermined notification includes a prompt to change the preset confidential information (Sawano, user mode key 1003, following system management setting soft key 1405 prompted and selected, soft key voice input-prohibited information list setting is prompted and pressed, prompted in fig. 20 for user to enter voice input-prohibited information as the preset confidential information, inherently those prompts are preset and stored in memory for faster display or prompt and Guan, the notification is predetermined notification, the discussion in claim 1 above).
Claim 3: the combination of Sawano and Guan further teaches, according to claim 1 above, a display (Sawano, LCD display unit 1032 in fig. 15, and Guan, display unit 205 in fig. 16), wherein the hardware processor causes the display to display the predetermined notification (Sawano, shift to operating panel input mode at S10-S11 and prompt a notification “Please enter your ID number in the numeric keypad after secure print key is depressed, para 124, and Guan, the notification is predetermined and the discussion in claim 1 above).
Claim 4: the combination of Sawano and Guan further teaches, according to claim 1 above, wherein the hardware processor transmits an email including the predetermined notification to the user (Sawano, notification or prompt displayed in fig. 17, para 147, or sounding out by “please input the password from the operating panel” and discussion in claim 1 above, and Guan, through email to perform notification to the user, para 123).
Claim 8: the combination of Sawano and Guan further teaches, according to claim 1 above, wherein the preset confidential information is a password (Sawano, the password is registered onto the voice input-prohibited information list 1703, para 125 and Guan, authentication information, including user’s job title, identification information for each user, i.e. equivalent password, acquired via an authentication information acquisition, para 110) used in printing document data regarding security document printing (Sawano, a printer unit or scanner unit in fig. 5; implemented by a printer image processor in fig. 8 and Guan, using a plotter 203 for print job, para 108; or remotely controlling a printing job with a printer unit, para 104).
Claim 9: the combination of Sawano and Guan further teaches, according to claims 1, 8 above, wherein the preset confidential information is a password (the discussion in claim 8 above) used in using a folder that stores image data (file server 211 connected to image forming apparatus 220 via a LAN connection, and Guan, scanning and processing for saving an image in a folder, para 110) generated by scanning an original (Sawano, through connected a scanner 10 via a system controller 30 in fig. 5 and Guan, via the scanner 201 in fig. 18; outputting to hard disk, flash memory, NV-RAM, etc., para 78), or document data received through communication network (Sawano, data stored in file server 211 and accessible from the image forming apparatus 220 via the LAN, para 40-41, 43, and Guan, the image data is input from a scanner connected via a network or cable, para 107).
Claim 10: the combination of Sawano and Guan further teaches an image forming apparatus comprising the apparatus according to claim 1 (Sawano, printer system in fig. 3, including the scanner and system controller 30, and operating panel 140 included in the scanner unit 10 in fig. 3 and Guan, a scanner to plotter as image forming apparatus to include a system controller 204 connected to the operation panel and HDD for implementing apparatus of claim 1).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654